DETAILED ACTION
This is in response to application filed on July 29th, 2019 in which claims 1-7 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following:
Clarification is requested as illustrated drawings seem conflicting with at least the disclosure of the specification.  Specifically: [0021] “two cloth rings 30…below the two connection bands 20” relative to [0021] “waterproof strips 40 are located on two parts of two tops of the two connection bands 20 and two parts of two bottoms of the two cloth rings 30 respectively”
especially in light of Figs. 5 and 8, rings 30 are not below connection bands 20 based on the ordinary and customary meaning in the art; if the term “below” is reinterpreted as opposite to the ordinary and customary meaning in the art, Figs. 5 and 8 seems correct, especially in light of the recitation regarding the waterproof strips 40 providing another reference of perspective; however, as applicant has not clearly set forth a special definition of the term “below” that differs from the plain and ordinary meaning it would otherwise process, nor provided the frame of reference for the term “below,”  it is unclear whether the drawings properly illustrate these recitations
Figures 6 and 8 seem to be contradictory.  Figure 6 seems to show that the end of element 20 closer to the ground extends farther below element 40 (where “below” here 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 “cloth rings…below the two connection bands”; as aforementioned, pending further clarification, this recitation in the claim is objected for potentially being improperly illustrated
Claim 1 “cloth rings adhered…by using glue, two waterproof strips adhered…by ways of the glue” is not clearly labeled or illustrated, specifically the glue, where such an illustration seems necessary especially as Claim 1 further claims “so as to avoid the glue contacting the overall”, also not clearly labeled or illustrated
Claim 2 “color of the two connection bands is different from the trouser legs or the two waterproof shoes” has not been clearly illustrated; as such, especially in light of disclosure in the spec related to claim 3’s letters or patterns on the connection bands, without illustration, it is unclear whether color is related to the letters or patterns
Claim 3 “letters or patterns are shown on two connection bands” is not illustrated
Claim 4 “waterproof strips are located on two parts of two tops of the two connection bands and two parts of the two bottoms of the two cloth rings respectively” is unclear whether properly illustrated in light of the lack of clarity with the term “below”
Furthermore, Claim 4 “waterproof strips are located on two parts of two tops of the two connection bands” is unclear whether properly illustrated especially as Figures 6 and 8 conflict. Figure 6 seems to potentially meet the recitation, but as Figure 8 seems to indicate that the end of element 20 closest to the ground ends at the same point as element 40, it is unclear how element 20 is divided into “top/bottom” as the entirety of element 20 is covered by element 20.  It is unclear if applicant meant to limit the extent of element 40 relative to only the top of element 20.
Claim 7 “sewing manner” is at the least not labeled
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
“connection structure of waterproof overall contains: two trouser legs, two connection bands, two cloth rings, and two waterproof strips” may need review whether it is consistent with the disclosures of [0008], [0020], and Claim 1, specifically regarding what structures are of the connection structure and/or of the waterproof overall.  See related specification objection below for further explanation.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Generally, it is unclear what structures the “connection structure” or “waterproof overall” entail, and how they relate to one another
[0008] recites “connection structure of a waterproof overall provided by the present invention contains: two trouser legs, two connection bands, two cloth rings, and two waterproof strips”.  The abstract also seems to indicate the same as [0008].  
from these recitations, it is unclear how the connection structure can contain trouser legs, seemingly of a waterproof overall, but then also be a separate structural element relative to a waterproof overall
furthermore, these recitations seems to indicate that a connection structure does not include waterproof shoes
However, [0020] recites “Fig. 8 is…the assembly of a part of the connection structure of the waterproof overall,” where Fig. 8 shows the waterproof shoes; furthermore, based on the disclosure in Claim 1, it seems that the connection structure may also include the waterproof shoes; clarification is requested; even if the connection structure includes the waterproof shoes, it is unclear how the waterproof shoes relate to the waterproof overall
Suggested clarification-- [0001] examiner recommends deleting the term “the” before “two trouser legs”, “two connection bands,” “two cloth rings,” and “two waterproof strips” as such structures had not previously been established
Typographical error-- [0003] “harden or broken” should read “hardened or broken”
[0021] “cloth rings 30…below the two connection bands 20” and “waterproof strips 40 are located on two parts of two tops of the two connection bands 20 and two parts of two bottoms of the two cloth rings 30 respectively” is unclear whether conflicting with one another; as aforementioned in the drawing objection, especially in light of Figs. 5 and 8, rings 30 are not below connection bands 20 based on the ordinary and customary meaning in the art; if the term “below” is reinterpreted as opposite to the ordinary and customary meaning in the art, Figs. 5 and 8 seems correct, especially in light of the recitation regarding the waterproof strips 40 providing another reference of perspective; however, as applicant has not clearly set forth a special definition of the term “below” that differs from the plain and ordinary meaning it would otherwise process, nor provided the frame of reference for the term “below,”  it is unclear whether the drawings properly illustrate these recitations
Furthermore, the recitation in [0021] “waterproof strips 40 adhered between the two cloth rings 30 and the two connection bands 20” is unclear in light of Figs. 5 and 8.  As best understood, only a portion of waterproof strips 40 is between rings 30 and bands 20, as the Figs. 5 and 8 do not support the recitation indicating strips 40 “between” rings 30 and bands 20 in terms of being “sandwiched” between rings 30 and bands 20.
[0022] “cloth rings 30 are configured to avoid the glue contacting the overall after feeding the glue”; the first and only prior recitations of glue of the invention is in [0021] “cloth rings 30 adhered on…two trouser legs…by using glue” and [0021] where “waterproof strips 40 adhered between the two cloth rings 30 and the two connection bands 20 individually by ways of the glue”; however, [0022] is not previously clarified by such recitations in [0021], especially as it also was not previously established when/where the glue is fed; is [0022] “avoid the glue” indicating that [0021] did not have glue between waterproof strips 40 and two cloth rings 30, but [0021] recitation for cloth ring 30 glue indicating that there is glue between cloth ring 30 and the trouser legs?  Especially in light of the drawing objections, it is generally unclear what surfaces/elements/locations have glue, especially of the actual extent of the glue.
Furthermore, the recitation in [0022] “connection bands 20 are configured to adhere with the two waterproof shoes 50” is unclear in light of Figs. 5 and 8.  In Figs. 5 and 8, it seems that connection bands 20 do not adhere with the waterproof shoes, as there are waterproof strips 40 between the shoes 50 and the connection bands 20.
[0023] “two cloth rings 30 and the two waterproof strips 40 separate the two waterproof shoes 50 from the two trouser legs 10 respectively so as to avoid the glue contacting the overall” is unclear.  
First, from Figs. 5 and 8, it seems that it is not waterproof strips 40 performing the separation but at least connection band 20 if not also cloth rings 30.  As such, it is unclear how the cloth rings and waterproof strips are performing the separation.
Furthermore, as aforementioned, since the glue or avoiding the glue is not further clarified by the drawing objections, it is unclear how the cloth rings and waterproof strips are performing the separation specifically to avoid the glue.
Examiner further notes that though the materials of the connection band (PVC), the waterproof shoe (same material as connection band, PVC), and the cloth ring (TPU) have been disclosed, examiner notes that the material of trouser leg 10 and the waterproof strip 40 have not been disclosed.  As best understood, no statement has been provided in the disclosure that the invention is a direct improvement of the prior art disclosed and merely changing certain materials of the prior art.  As best understood, the invention is not only potentially changing materials from the prior art but also structures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-7 is/are rejected under U.S.C. 112(b).
Claim 1 “connection structure of a waterproof overall” preamble and the body following is unclear and therefore renders the claim indefinite.  As previously explained in the objections, it is unclear what structures belong to the connection structure and/or of the waterproof overall.  Examiner suggests, for example, if the connection structure only includes the trouser legs and connection bands but not the waterproof shoes, the claim may be able to read:
A connection structure of a waterproof overall comprising: 
two trouser legs, wherein the two trouser legs comprise two inner walls at two bottoms of the two trouser legs;
two connection bands; wherein the two connection bands are connected with the two inner walls; wherein the two connection bands are configured to be connected with waterproof shoes.

However, examiner still notes that even such a claim would need to clarify the relationship between at least the connection structure, waterproof overall, and trouser legs.
Similarly, Claim 1 preamble and body is further unclear and therefore renders the claim indefinite as it is unclear which of these structures recited are positively recited and which are functionally recited.
The term “wherein the two waterproof shoes are connected with the two trouser legs by using the two connection bands individually” in Claim 1 is unclear and therefore renders the claim indefinite.  Especially in light of Figs. 5 and 8 which indicate layers in addition to the connection band that connect the shoes and trouser legs together, it is unclear whether the recitation in Claim 1 was meant to be broad in intentionally not claiming all the layers connecting the waterproof shoes and trouser legs; if so, examiner recommends “by using at least the two connection bands individually”.  Furthermore, the term “individually” may require further clarification, especially as the glue is not illustrated.  See claim interpretation below.
The term “two waterproof strips adhered between the two cloth rings and the two connection bands individually” in Claim 1 is unclear and therefore renders the claim indefinite.  Especially in light of Figs. 5 and 8 and as explained in the specification objection above, it seems that only a portion of the waterproof strips are between the cloth rings and connection bands, as the waterproof strips are not “sandwiched” as a layer between cloth rings and connection bands.
The term “, and the two cloth rings and the two waterproof strips separate the two waterproof shoes from the two trouser legs respectively” in Claim 1 is unclear and therefore renders the claim indefinite.  Similarly as aforementioned, especially in light of Figs. 5 and 8 which indicate layers in addition to the cloth rings and waterproof strips that separate the shoes and trouser legs, it is unclear whether the recitation in Claim 1 was meant to be broad in intentionally not claiming all the layers separating the waterproof shoes and trouser legs; if so, examiner recommends “by using at least the two cloth rings and the two waterproof strips separate”.
Furthermore, the term “and the two cloth rings and the two waterproof strips separate the two waterproof shoes from the two trouser legs respectively so as to avoid the glue contacting the overall” in Claim 1 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned specification objections as to the location of the glue, it is unclear what “so as to avoid the glue contacting the overall” is meant to entail, and therefore how such a recitation may define metes and bounds of the rest of the recitation.  Even if the recitations in [0021] and [0022] potentially recite that there is glue between cloth rings 30 and trouser legs, but not between cloth rings 30 and waterproof strips 40, and even if somehow the trouser legs are clarified to be of the overall, it is still unclear how the structures of cloth rings and waterproof strips are avoiding the glue while also separating the shoes and trouser legs.
Furthermore, “two cloth rings…trouser legs below the two connection bands” in Claim 1 is unclear and therefore renders the claim indefinite.  See aforementioned objections for explanation.
Furthermore, the term “two waterproof strips are located on two parts of two tops of the two connection bands and two parts of two bottoms of the two cloth rings” in Claim 4 is unclear and therefore renders the claim indefinite.  See aforementioned objections for explanation, especially as compared to Claim 1 “below” as currently claimed.
Furthermore, the term “two waterproof strips are located on two parts of two tops of the two connection bands” in Claim 4 is unclear and therefore renders the claim indefinite.  As aforementioned in the drawing objections, especially in light of Figure 8, and pending clarification between Figures 6 and 8, it is unclear whether applicant means to limit the extent of waterproof strip 40 to only the top of the connection band 20 as though connection band 20 was divided into top/bottom, as Figure 8 seems that element 40 fully covers connection band 20.
The term “sewing manner” in Claim 7 is unclear and therefore renders the claim indefinite.  The metes and bounds of such a recitation is unclear.  How is “sewing manner” different from the fastening structure of “sewn”? 

Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The term “below” in Claim 1 is being interpreted as though “above” is below, and “below” is above, with the ground as the “uppermost” reference point
The term “individually” in Claim 1 is being interpreted as “first and second”, such that “strips adhered between the two cloth rings and the two connection bands individually” means “where there is a first waterproof strip adhered between a first cloth ring and a first connection band, and where there is a second waterproof strip adhered between a second cloth ring and a second connection band”, and not that the glue is located such that there is glue on the cloth ring and glue on the connection band.
The term “top” and “bottom” in Claim 4 is being interpreted as their ordinary meaning in the art, where the ground is the reference for the term “bottom”
Furthermore, the extent of waterproof strip 40 relative to connection band 20 in Claim 4 will be interpreted as possibly suggested by Figure 6, where waterproof strip 40 only covers a top of connection band 20, where connection band can be divided into top/bottom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637).
Regarding Claim 1, Bradford teaches a connection structure of a waterproof overall (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; Col. 2 Line 16 "pant cuff and boot assembly 10"; Bradford teaches the elements in Fig. 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of being of a waterproof overall, especially as seemingly recited in the context of the invention in Col. 1 Lines 6-7 “present invention relates to the combination of safety boots and pants which are used by sportsmen”; Col. 1 Lines 15-16 “protection pants and boots are used by fishermen who wade into water”) comprising:
connection band (18) (see Figs. 2 and 3; Col. 2 Lines 18-19 “mating sealing ring 18”),
shoe (see Figs. 1-3; Col. 2 Line 20 “protective boot 14”), and the connection structure further comprises
ring adhered on the inner wall of the bottom of the trouser leg below the connection band respectively by using glue (see Figs. 2 and 3; Col. 2 Lines 32-33 "adhere the rings 16...to their respective parts with an adhesive"; Col. 3 Lines 21-22 "adhesive can…be used to adhere the cuff 12a to the ring 16", where, as best understood by the applicant’s illustrations, 16 is “below” 18; where portion 12a of cuff 12 is the inner wall of the bottom of the trouser leg inasmuch as Fig. 2 shows that it is at the bottom of the trouser leg and is a wall inner of the trouser leg),
waterproof strip between the ring and the connection band (see Fig. 2; for waterproof-- Col. 2 Line 58 "rubber or plastic band 26" where it is known in the art that rubber is waterproof; as for between-- see Fig. 2 where 26 is between 16 and 18; Col. 2 Lines 58-60 "rubber or plastic band 26 may be optionally placed under clamp ring 24 to prevent accidental tearing of the cuff").

Bradford at least suggests that the waterproof strip adhered between the cloth ring and the connection band are adhered by ways of glue (Col. 3 Lines 11-13 "locking arrangement between the pant legs and boots can simply be made by attachment to the boot and cuffs by use of adhesives").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s placement, if necessary, with glue, especially as strip 26 touches the cuff portion 12a, in order to provide a secure seal instead of mere placement.

Furthermore, although Bradford does not explicitly disclose the aforementioned mirrored on the second pants/boots combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bradford’s Figures are only showing one pant/boot combination as it is mirrored on the other.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a mirroring would be desirable in order to provide an effective protection in instances of intended use (Col. 1 Lines 6-18).
As such, Bradford teaches two of the connection band, the shoe, the ring, the inner wall, the bottom of the trouser leg, and waterproof strip, and their associated recitations.
As such, Bradford also teaches “two waterproof strips adhered between the two cloth rings and the two connection bands individually by ways of the glue” (where individually is interpreted as first and second, where there is a first waterproof strip adhered between a first cloth ring and a first connection band, and where there is a second waterproof strip adhered between a second cloth ring and a second connection band).

Bradford does not explicitly teach wherein the two connection bands are made of a same waterproof material as two waterproof shoes.
As such, Bradford teaches all of the elements of the instant invention as discussed in detail above except providing the specific materials of the connection bands and shoes.  Although Bradford does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Bradford by making both the connection bands and shoes of a same waterproof material. Such modification would be considered a mere choice of a commonly used material, in the fishermen gear art, to make the connection band and the shoes of a same waterproof material on the basis of its suitability for the intended use. In other words, the use of a same waterproof material for the connection bands and the shoes would have been an "obvious to try" approach because the use of such a well-known material for connection bands and shoes is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Stachler.
	
	
Nevertheless, Stachler teaches wherein the two connection bands are made of a same waterproof material as two waterproof shoes (see Figs. 1, 3, and 6; Col. 2 Lines 49, 51-52 "first rubber gasket...second rubber gasket"; Col. 4 Lines 13-15 "first and second gasket members 30 and 32 engaged with each other to form a vapor and moisture barrier seal"; Col. 3 Line 66-Col. 4 Line 1 "outer boot 24 can be made of any suitable material, including natural or synthetic leather, rubberized fabric and/or a suitable rubber material", where it is known in the art that rubber is a waterproof material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s shoes, if necessary, to be of the waterproof material as taught by Stachler, in order to provide waterproofing for intended use.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s connection bands, if necessary, to be the same waterproof rubber as taught by Stachler, in order to provide a good barrier seal (Col. 4 Lines 13-15), especially as shoes 14 and connection bands 18 of Bradford contact each other in Fig. 2. 

Bradford also does not explicitly teach wherein the two rings are of cloth.
However, as aforementioned, the two rings are connecting elements between shoe and trouser legs.
As such, Bradford teaches all of the elements of the instant invention as discussed in detail above except providing that the rings are of cloth.  Although Bradford does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified the rings by making them of cloth. Such modification would be considered a mere choice of a commonly used material, in the connecting element art, to make a connecting element of cloth on the basis of its suitability for the intended use. In other words, the use of a cloth for a connecting ring would have been an "obvious to try" approach because the use of such a well-known material for a connecting element is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Adam and extrinsic evidence Wang US Publication 2013/0283548.
	
Nevertheless, Adam teaches wherein connecting elements between shoe and trouser legs are of cloth (see Fig. 1; Col. 4 Lines 14-21 "straps 132, 135, and 138 are formed from flexible material such as but not limited to rubber, plastic, vinyl, nylon, dipped cloth material, leather or other elastic materials and combinations thereof.  Straps 132, 135, and 138 can be attached to the pant leg material 110 and to the shoe portion material 120 by adhesives such as glue, sewing stitches, and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s rings, if necessary, to be of cloth as taught by Adam, especially as both are in the art of connecting elements between shoe and trouser legs, and as Adam shows it is known in the art elements can be of dipped cloth material in order to perform as an effective connecting element, especially as extrinsic evidence Wang US Publication 2013/0283548 teaches that such a dipped cloth of Adam could be utilized for waterproof properties as an effective connecting element.
Even if Bradford ring was of rubber instead (as Stachler teaches a connecting ring is known to be of rubber, and as Adam teaches that a connecting element can be of rubber), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford to be of the cloth taught by Adam as a simple substitution of one effective connecting material for another based on aesthetic or design choice, especially as extrinsic evidence Wang US Publication 2013/0283548 teaches that such a dipped cloth of Adam could be utilized for waterproof properties as an effective connecting element.
Regarding Claim 4, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Bradford further teaches wherein the two waterproof strips are located on two parts of two tops of the two connection bands and two parts of two bottoms of the two cloth rings respectively (see Fig. 2; as best understood, band 26 covers at least the areas as recited).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637), as applied to Claim(s) 1 and 4 above, further in view of Bell (USPN 5613250).
Regarding Claim 2, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Bradford does not explicitly teach wherein a color of the two connection bands is different from the trouser legs or the two waterproof shoes.

Bell at least suggests wherein a color of the two connection bands is different from the trouser legs or the two waterproof shoes (see Fig. 3; Col. 4 Lines 4-5 "leg, ankle, and foot apparel protector 53"; Col. 6 Lines 54-55 "protector may come in a variety of colors and prints").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the connection bands can be of a variety of colors that they are capable of being different from the trouser legs or waterproof shoes such as for aesthetic or design choice, especially as Bell is concerned with enhancing looks (Col. 6 Line 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s connection bands to have colors different from the trouser legs or two waterproof shoes as taught by Bell, especially as both are in the art of connecting elements between trouser legs and shoes, based on aesthetic or design choice or even intended use, such as being easier to locate and remove in the environment of use.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637), as applied to Claim(s) 1 and 4 above, further in view of Adeli (USPN 6209141).
Regarding Claim 3, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Bradford does not explicitly teach wherein letters or patterns are shown on two connection bands.

  However, Adeli at least suggests wherein letters or patterns are shown on two connection bands (see Fig. 1; Col. 3 Lines 56-58 "outer surface 22 of the sock bands 10 may contain indicia 24 such as a logo and name of a team or organization", where figures show indicia as letters, and where indicia can also be a pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s connection bands with the indicia of Adeli, especially as both are in the art as structures at the top of a sock, in order to represent a particular organization/manufacturer.
  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637), as applied to Claim(s) 1 and 4 above, further in view of Solsona et al (US Publication 2014/0215851), herein Solsona.
Regarding Claim 5, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Stachler does not explicitly teach wherein the two connection bands and the two waterproof shoes are made of polyvinyl chloride (PVC).
However, as aforementioned in the rejection of Claim 1, Stachler did teach that the two connection bands and the two waterproof shoes are made of rubber.

Solsona teaches waterproof shoes are made of polyvinyl chloride (PVC) [0003] "well-known that waterproof footwear in general...is made of polyvinyl chloride (PVC), thermoplastic polyurethane (TPU), or natural rubber").
As such, modified Stachler at least suggests wherein the two connection bands and the two waterproof shoes are made of polyvinyl chloride (PVC) (Stachler already previous taught that the material of the connection bands and the waterproof shoes of Bradford are the same for an effective seal; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s connection bands to also be of PVC if Bradford’s shoes are modified to be of PVC as taught by Solsona, especially as Solsona indicates that PVC and rubber are interchangeable materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s connection bands and shoes to be of PVC as taught by Solsona, especially as Solsona indicates rubber and PVC are interchangeable, as a simple substitution of one waterproof material for another.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637), as applied to Claim(s) 1 and 4 above, further in view of Wang (US Publication 2013/0283548).
Regarding Claim 6, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Adam already taught that the two cloth rings are of dipped cloth (see aforementioned rejection of Claim 1).

Adam does not explicitly teach wherein the two cloth rings are made of thermoplastic polyurethanes (TPU).

Wang further teaches wherein the two cloth rings are made of thermoplastic polyurethanes (TPU) (abstract "manufacturing waterproof footwear…attaching a TPU (thermoplastic polyurethane) waterproof and breathable membrane on an ordinary cloth, processing to get fabric A").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adam’s dipped cloth to be dipped of TPU in order to provide waterproof properties, especially as Bradford’s cloth rings, taught by Adam, are understood to be for an intended use in which waterproofing is desirable (Col. 1 Lines 6-16).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (USPN 7225470) in view of Stachler et al (USPN 8028351), herein Stachler, and Adam (USPN 5469637), as applied to Claim(s) 1 and 4 above, further in view of Steedman (USPN 2615165).
Regarding Claim 7, modified Bradford teaches all the claimed limitations as discussed above in Claim 1.
Bradford previously teach wherein the two connection bands are connected with the two inner walls of the two bottoms of the two trouser legs (see aforementioned rejection of Claim 1, where there is a connection via glue).

Bradford does not explicitly teach wherein the connection is in a sewing manner.

Steedman teaches wherein a connection band is connected with an inner wall of the bottom of a trouser leg in a sewing manner (see Fig. 2; Col. 3 Lines 15-16 "boot comprises an outer, waterproof wall or covering 17"; Col. 3 Lines 36-43 "lower ends 26 of the leg portions 3 are inserted between the inner insulating lining 18 and the outer wall 17 and adhesively secured thereto whereupon a double row of stitching 27 extends through the lining, the leg portion, the outer wall portion...thus effectively sealing the joint and securing the boot to the leg portion").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradford’s glue with the sewing of Steedman in order to provide an easier process during manufacturing (a first adherence means the materials will not lose their position when needing to sew), especially as both are in the art of effective sealing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Jacques (FR 2677888) teaches a connection band the same material as a waterproof shoe; Inoguchi Nomachi and Sofu (WO 2012/039463) directed to a connection structure between trouser legs and shoes; Cantrell et al (USPN 8683715) teaches letters/patterns on a connection band; Brookman (USPN 8074299), Blinka et al (USPN 9398778), McLachlan (USPN 8726417), Lee (USPN 6637131) directed to connections of PVC; Fast Radius (NPL) directed to pros and cons of PVC and TPU; Jenkins et al (USPN 4146933), Shih (US Publication 2020/0008497) directed to cloth ring; Ehring et al (USPN 4561121), Forte (USPN 5249310) directed to color of connection bands; Schienrebeck et al (USPN 10874155), Aldridge (USPN 7996920), Samie (US Publication 2020/0275741), Levine (USPN 4064641) directed to connection structure for footwear; McIntosh et al (USPN 8522368) directed to connection structure for coats; Arethuse (USPN 10682775), Smith (USPN 2299855), Zahradka et al (US Publication 2020/0345090) directed to connection structure for a glove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732            
                                                                                                                                                                                            
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732